


Exhibit 10.3

 

[LOGO]

 

INFORMATION TECHNOLOGY INC.

PRODUCT LICENSE AGREEMENT

 

Agreement made between Information Technology, Inc. (the “Vendor”), and the
“Customer” identified below.

 

I.                                         LICENSED PRODUCT

 

                1.1  LICENSE.  Vendor grants to Customer and Customer accepts
from Vendor a nonexclusive and nontransferable license to use the products
identified in Appendix A (the “Product”) under the terms set forth in this
agreement.  The license herein granted shall commence upon the date of delivery
of the Product and shall remain in effect for so long as Vendor’s warranties set
forth in Article V remain in effect.

 

                1.2  PROPRIETARY NATURE OF PRODUCT AND TITLE.  The Product and
any operations manuals, instructions, and other documents or written materials
provided to Customer as instruction in the use of the Product (the
“Documentation”) are acknowledged by Customer to be and contain Vendor’s
proprietary information and trade secrets, whether or not any portion thereof is
or may be validly copyrighted or patented, acknowledged to be protected by civil
and criminal law, and acknowledged to be of great value to Vendor.  Except as
specifically licensed under this agreement, title and all ownership rights to
the Product and the Documentation remain with Vendor.  Customer shall retain or
affix such evidences of ownership and proprietary notices as Vendor may
reasonably request.  This paragraph shall survive the term or termination of
this agreement.

 

                1.3  USE OF PRODUCT.  The Product may be used only for, by and
on behalf of Customer and only in connection with Customer’s business
operations.  This license is granted only for use at the single location
identified in Appendix A, and upon a single computer system (CPU) as identified
in Appendix A and may not be used upon any other computer or at any other
location except as provided under Paragraph 1.4.

 

                1.4  BACKUP AND EMERGENCY USE.  In the event Customer is unable
to use the Product at the location identified in Appendix A due to an emergency,
or to test emergency procedures, Vendor grants to Customer the right to use the
Product at a location other than the location defined in Appendix A.  Any such
use shall be subject to all other restrictions of this agreement and shall
continue only so long as the condition giving rise to such use continues.  Prior
to commencing such use, if possible, and in any event within forty-eight (48)
hours of such use, Customer shall give Vendor written notice of the
circumstance, location and the expected length of such use.  Failure to give
notice shall nullity Customer’s right of emergency use, as herein granted.

 

                1.5  ASSIGNMENT.  Customer rights under this agreement and in
and to the Product may not be assigned, licensed, sublicensed, pledged, or
otherwise transferred voluntarily, by operation of law or otherwise without
Vendor’s prior written consent, and any such prohibited assignment shall be null
and void.

 

II.                                     CONSIDERATION

 

                2.1  LICENSE FEE.  In consideration of the license of the
Product granted under this agreement, Customer shall pay to Vendor the license
fee specified in Appendix A.  Such license fee does not include, except as
expressly provided in this agreement or Appendix A hereto, installation or
maintenance of the Product, data base conversion, media, transportation charges,
or taxes, all of which costs and taxes shall be the obligation of Customer.

 

                2.2  MANNER OF PAYMENT.  The license fee listed in Appendix A
shall be payable in the following manner:

 

(A) A percentage of the license fee, as specified in Appendix A, upon execution
of this license agreement by Customer.

 

(B) The balance, including any applicable taxes, upon delivery of the Product by
Vendor to Customer.

 

Invoices respecting the license fee shall be rendered in accordance with the
above payment schedule and are payable to Vendor at Vendor’s address set forth
below within ten (10) days of receipt.

 

                2.3  TAXES.  In addition to the license fee payable hereunder,
Customer shall pay all taxes (including, without limitation, sales, use,
privilege, ad valorem or excise taxes) and customs duties paid or now or
hereafter payable, however designated, levied or based on amounts payable to
Vendor hereunder or on Customer’s use or possession of the Product under this
agreement, or upon the presence of the Product at the location identified in
Appendix A, but exclusive of federal, state and local taxes based on Vendor’s
net income.  Customer shall not deduct from payments to Vendor any amounts paid
or payable to third parties for customs duties or taxes, however designated.

 

                2.4  CURRENCY.  The purchase price and any other charges arising
under this agreement shall be invoiced and be payable in U.S. Dollars.

 

                2.5  LATE PAYMENT.  Customer shall pay a late payment charge of
one and one-half percent (1 1/2%) per month, or the maximum late payment charge
permitted by applicable law, whichever is less, on any amount payable by
Customer under this Agreement and not paid when due.  Said late payment charge
shall be applied for each calendar month (or fraction thereof) that such payment
is not made following its due date.

 

                2.6  SECURITY.  Vendor reserves and Customer grants to Vendor a
security interest in the rights of Customer for the use of the Product and in
the Documentation as security for the performance by Customer of its obligations
hereunder including, but not limited to, payment of the license fee set forth in
Appendix A.  A copy of this agreement may be filed in appropriate filing offices
at any time after signature by Customer as a financing statement or Vendor may
require and Customer shall execute a separate financing statement for purposes
of perfecting Vendor’s security interest granted pursuant to the provisions of
this paragraph.

 

III.                                 DELIVERY, TRAINING AND OPERATION

 

                3.1  DELIVERY.  Vendor shall deliver the Product and Customer
shall accept delivery of the Product at Customer’s address set forth below. 
Unless delayed, as hereinafter provided for, delivery shall be completed within
one (1) year of the date accepted by Vendor.

 

                3.2  DELIVERY DELAYS.  In the event Customer requests delay of
delivery, Vendor shall not obligated to effect delivery of the Product except
upon thirty (30) days written notice by Customer to Vendor.  If delay in
delivery is due to any cause beyond the control of Vendor, the date upon which
delivery is to be completed shall be extended by the number of days of such
delay.

 

                3.3  TRAINING.  Classes in the operation of the Product are
available at the offices to Vendor on a regularly scheduled basis at Vendor’s
normal rates with respect thereto.  All travel, meal and lodging expenses of
Customer in connection with such training shall be borne by Customer.  On-site
training or assistance will be available solely at Vendor’s discretion and will
be charged to Customer at Vendor’s normal rates together with reasonable
expenses for travel, meals, lodging and local transportation.

 

                3.4  ASSISTANCE BY CUSTOMER.  Customer shall provide reasonable
assistance and cooperation to Vendor in preparation of the Product and the
delivery or installation thereof.  Such assistance and cooperation shall
include, as appropriate, reasonable access to Customer’s facility and to
Customer’s records, as necessary.

 

                3.5  DOCUMENTATION.  Operations manuals in respect to the
Product will be delivered to Customer prior to or contemporaneously with the
delivery of the Product.

 

                3.6  RISK OF LOSS.  If the Product or the Documentation is lost
or damaged, in whole or in part, during shipment, Vendor will replace said
Product or Documentation at no additional charge to Customer.  Upon delivery in
good condition of the Product and the Documentation, Customer shall be
responsible therefor and bear the risk of loss for said Product and
Documentation.

 

1

--------------------------------------------------------------------------------


 

3.7.INSTALLATION ASSISTANCE Vendor may, at its sole discretion, assist Customer
in any required installation of the Product at Vendor’s normal charges for such
assistance, Expenses, including but not limited to computer time, travel, meals,
lodging and local transportation incurred in connection therewith, shall be
borne by Customer.  In no event shall Vendor be liable to Customer for loss of
profits, consequential, incidental, indirect or special damages arising from
Vendor’s efforts to assist in such installation. Vendor agrees to treat
Customer’s confidential business with the same security as it would its own.

 

3.8.OPERATION.  Customer acknowledges and agrees that it is exclusively
responsible for the operation, supervision, man- agreement and control of the
Product, including, but not limited to, providing adequate training for its
personnel, instituting appropriate security procedures, and implementing
reasonable procedures to examine and verify all output before use.  Vendor shall
have no responsibility or liability for Customer’s selection or use of the
Product or any associated equipment.

 

3.9 CUSTOMER OBLIGATIONS.  In order to maintain the continuing integrity and
proper operation of the Product, Customer agrees to implement, in the manner
instructed by Vendor, each error correction and each enhancement and improvement
provided to Customer by Vendor. Customer’s failure to do so shall relieve Vendor
or any responsibility or liability whatsoever for any failure or malfunction of
the Product as modified by a subsequent correction or improvement, but in no
such event shall Customer be relieved of the responsibility for payment of fees
and charges otherwise properly invoiced during the term hereof.  If requested by
Vendor, Customer agrees to provide written documentation and details to Vendor
to substantiate problems and to assist Vendor in the identification and
detection of problems, errors and malfunctions; and Customer agrees that Vendor
shall have no obligation or liability for said problems until it has received
such documentation and details from Customer.

 

IV. VENDOR’S PROPRIETARY RIGHTS

 

4.1.NON-DISCLOSURE.  Customer shall take all reasonable steps necessary to
ensure that neither the Product nor the Documentation, nor any portion thereof,
on magnetic tape or disk or in any other form, is made available or disclosed by
Customer or any of its agents or employees to any other person, firm or
corporation. Customer may disclose relevant aspects of the Product and
Documentation to its employees and agents to the extent such disclosure is
reasonably necessary to Customer’s use of the Product, provided, however,
Customer agrees that it will cause all persons permitted such access to the
Product and the Documentation to observe and perform the foregoing
non-disclosure covenant, and that it will advise Vendor of the procedures
employed for this purpose.  Customer shall hold Vendor harmless against any
loss, cost, expense, claim or liability, including reasonable attorney’s fees,
resulting from Customer’s breach of this non-disclosure obligation. This
paragraph shall survive the term or termination of this agreement.

 

4.2 COPIES.  Customer agrees that while the Product and the Documentation are in
its custody and possession, it will not (a) copy or duplicate or permit anyone
else to copy or duplicate any of the Product, Documentation or information
furnished by Vendor, or (b) create or attempt to create, or permit others to
create or attempt to create, by reverse engineering or otherwise, the Product,
the Documentation or other information made available under this agreement or
otherwise, (whether oral, written, tangible or intangible).  Notwithstanding the
foregoing, Customer may make land retain two (2) copies of the Product,
including all enhancements and changes hereto, only for use in emergencies or to
test emergency procedures land may copy for its own use and at its own expense
the Documentation, but shall advise Vendor of the specific item copied, the
number of copies made and their distribution.  The original and any copies in
whole or in part of the Product or Documentation which are made pursuant to this
provision shall be the exclusive property of Vendor and shall be fully subject
to the provisions of this agreement. Customer agrees to retain or place Vendor’s
proprietary notice on any copies or partial copies made pursuant to this
provision.

 

4.3 UNAUTHORIZED ACTS.  Customer agrees to notify Vendor immediately of the
unauthorized possession, use, or knowledge of the Product. Documentation or any
information made available to Customer pursuant to this agreement, by any person
or organization not authorized by this agreement to have such possession, use or
knowledge.  Customer will, thereafter, fully cooperate with Vendor in the
protection and redress of Vendor’s proprietary rights.  Customer’s compliance
with this paragraph shall not, however, be construed in any way as a waiver of
Vendor’s rights against Customer for Customer’s negligent or intentional harm to
Vendor’s proprietary rights, or for breach of Vendor’s contractual rights.

 

4.4.INSPECTION.  To assist Vendor in the protection of its proprietary rights,
Customer shall permit representatives of Vendor to inspect the Product and
Documentation and their use, including inspection of any location in which they
are being used or kept at all reasonable times.

 

4.5.INJUNCTIVE RELIEF.  If Customer attempts to use, copy, license, sublicense,
sell or otherwise convey or to disclose the Product or Documentation, in any
manner contrary to the terms of this agreement or in derogation of Vendor’s
proprietary rights, whether such rights are explicitly herein stated, determined
by law or otherwise, Vendor shall have, in addition to any other remedies
available to it, the right to injunctive relief enjoining such actions, Customer
hereby acknowledging that other remedies are inadequate.

 

V. MAINTENANCE, ENHANCEMENTS AND WARRANTIES

 

5.1.PRODUCT WARRANTY.  Vendor warrants that at delivery, the Product will
perform in accordance with the then current Documentation provided customer, and
further warrants that it has the right to authorize the use of the Product under
this agreement. Vendor’s obligation and liability under this paragraph shall,
however, be limited to the replacement and correction of the Product so that it
will so perform, or to obtaining any authorization necessary to make effective
the grant of license to Customer of the use of the Product.

 

5.2.PATENT INFRINGEMENTS. Vendor shall hold harmless and defend Customer from
any claim or any suit based on any claim that the use of the Product by Customer
under this agreement infringes on any patent, copyright, trademark, or other
proprietary right of any third party, provided that Customer gives Vendor prompt
and written notice of any such claim or suit and permits Vendor to control the
defense thereof.

 

5.3.WARRANTY DISCLAIMER.  THE FOREGOING WARRANTIES ARE IN LIEU OF ALL OTHER
WARRANTIES AND NO OTHER WARRANTY IS EXPRESSED OR IMPLIED, INCLUDING, BUT NOT
LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY LAND FITNESS FOR A
PARTICULAR PURPOSE.

 

5.4.RENEWAL OF WARRANTIES.  Unless sooner terminated pursuant to the provisions
of paragraph 5.6, the warranties granted by paragraphs 5.1 and 5.2 (subject,
however, to all limitations and disclaimers contained within this agreement) and
the right to any enhancements or corrections developed by Vendor under paragraph
5.5, shall be subject to extension for successive one-year warranty periods
commencing on the date of the delivery of the Product.  Each one year extension
(the “Warranty Period”) shall be deemed to automatically occur unless notice is
given by either Customer or Vendor of an election not to so extend, such notice
to be given on or prior to the sixtieth (60th) day preceding the Warranty
Period. Any such extension shall in no event be effective unless Customer shall
have paid to Vendor on or prior to the beginning of the Warranty Period its then
current annual maintenance fee.

 

5.5.ENHANCEMENTS AND CHANGES.  Vendor shall provide Customer with all
enhancements and changes to the Product designed or developed by Vendor and
released to its other customers during the Warranty Period.  Any change or
enhancement to the Product, whether developed or designed by Vendor or by
Customer shall be and remain the property of Vendor, provided, however, that
Customer shall be entitled to a perpetual license without additional license fee
of any enhancements or corrections developed by Customer.  Vendor reserves the
right to make changes in operating procedures, program language, file
structures, access techniques, general purpose programs, data storage
requirements, input and output formats, report formats, types of hardware
supported, throughout, and other related programming and

 

2

--------------------------------------------------------------------------------


 

documentation improvements required to maintain the Product current. As part of
these services, Vendor will provide Customer the changes with written
instructions concerning implementation.  It is understood and agreed that Vendor
provision of improvements and enhancements under this paragraph does not include
providing to Customer new product which may result from rewriting the Product. 
Vendor alone shall determine whether the work product of Vendor constitutes new
product as a result of a complete rewrite (which is not provided to Customer
hereunder) or an improvement or enhancement of the Product (which will be
provided to Customer).

 

5.6 TERMINATION OF WARRANTIES.  The warranties expressed in paragraphs 5.1 and
5.2 and Customer’s rights under paragraph 5.5 shall immediately terminate if the
Product is revised, changed, enhanced, modified or maintained by any one other
than Vendor without the prior specific direction or written approval of Vendor.

 

5.7. LIMITATION OF LIABILITY.  Customer expressly agrees that Vendor’s
responsibilities in the event of its breach of the warranties contained in
paragraphs 5.1 and 5.2 are as set forth in said paragraphs.  Vendor’s liability
for damages, including but not limited to liability for patent or copyright
infringement, regardless of the form of action, shall not exceed the license fee
set forth in Appendix A to this agreement and shall arise only if the remedies
provided in paragraphs 5.1 and 5.2 are not fulfilled by Vendor.  Customer
further agrees that Vendor will not be liable for any lost profits, or for
any claim or demand against Customer by any other party, except a claim for
patent or copyright infringement as provided herein.  IN NO EVENT WILL VENDOR BE
LIABLE FOR CONSEQUENTIAL DAMAGES EVEN IF VENDOR HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES.  No action, regardless of form, arising out of
this agreement, may be brought by either party more than one (1) year after the
cause of action has accrued, except that an action for non-payment may be
brought within one (1) year after the date of the last payment.  No action by
Vendor for wrongful disclosure or use of the Product or Documentation shall be
deemed to have accrued until Vendor receives actual notice of such
wrongful disclosure or use.

THE CUSTOMER’S REMEDIES SET FORTH IN THIS AGREEMENT ARE EXCLUSIVE.

 

VI. DEFAULT

 

6.1 TERMINATION.  Vendor may terminate this agreement and the license granted
hereunder in the event of a default by Customer unless Customer shall have cured
the event of default, as hereinafter defined, within twenty (20) days after
notice of such event of default given by Vendor to Customer.  This agreement
and the license granted hereunder shall automatically terminate if’Vendor’s
warranties are not renewed as contemplated in paragraph 5.4 hereof.  Upon any
termination of this agreement, Customer shall deliver to Vendor the Product, the
Documentation and all copies thereof and shall warrant in writing that all
copies have been returned to Vendor or destroyed.

 

6.2 EVENTS OF DEFAULT.  An event of default is definedas any of the following:

 

(A) Customer’s failure to pay any amounts required to be paid to Vendor under
this agreement on a timely basis;

(B) Any attempt (i) to assign, sell, mortgage, lease, sublease, license,
sublicense or otherwise convey, (ii) to grant any interest in, right of use of,
or access to, or (iii) to otherwise disclose the Product or the Documentation,
except, in any such case, as herein expressly permitted or as consented to in
writing by the Vendor;

(C) Causing or permitting any encumbrance, of any nature whatsoever to attach to
Customer’s interest in the Product in favor of any person or entity other than
Vendor;

(D) The entry of any order for relief under any provision of the federal
bankruptcy code in any bankruptcy proceedings initiated by or against Customer;
or

(E) Customer’s breach of any of the terms or conditions of this agreement.

 

6.3 DAMAGES.  Upon the occurrence of an event of default without cure within the
period of time above-provided, all license or other fees payable to Vendor under
this agreement shall without notice or demand by Vendor become immediately due
and payable as liquidated damages.  This provision for liquidated damages
shall not be regarded as a waiver by Vendor of any other rights to which it may
be entitled in the event of Customer’s default, but rather, suchremedy shall be
an addition to any other remedy lawfully available to Vendor.

 

VII. GENERAL

7.1. TITLES.  Titles and paragraph headings are reference purposes only and are
not to be considered a part of this agreement.

 

7.2. FORCE MAJEURE.  No party shall be liable for delay in performance hereunder
due to causes beyond its control, including but not limited to acts of God,
fires, strikes, delinquencies of suppliers, acts of war or intervention by any
governmental authority, and each party shall take steps to minimize any such
delay.

 

7.3. WAIVER.  No waiver of any breach of any provision of this agreement shall
constitute a waiter of any prior, concurrent or subsequent breach of the same or
any other provisions hereof and no waiver shall be effective unless made in
writing and signed by an authorized representative of the party to be charged
therewith.

 

7.4. SEVERABILITY.  In the event that any provision of this agreement shall be
illegal or otherwise unenforceable, such provision shall be severed from this
agreement and the entire agreement shall not fail on account thereof, the
balance of the agreement continuing in full force and effect.

 

7.5 NOTICES.  Any notice which either party hereto is required or permitted to
give hereunder shall be addressed to the party to be charged therewith at the
address set forth below and shall be given by certified by registered mail.  Any
such notice shall be deemed given on the date of deposit in the mail.

 

7.6 ENTIRE AGREEMENT.  THE PARTIES HERETO ACKNOWLEDGE THAT EACH HAS READ THIS
AGREEMENT,UNDERSTANDS IT, AND AGREES TO BE BOUND BY ITS TERMS.  THE PARTIES
FURTHER AGREE THAT THIS AGREEMENT AND ANY MODIFICATIONS MADE PURSUANT TO IT
CONSTITUTE THE COMPLETE AND EXCLUSIVE WRITTEN EXPRESSION OF THE TERMS OF THE
AGREEMENT BETWEEN THE PARTIES, AND SUPERSEDE ALL PRIOR OR CONTEMPORANEOUS
PROPOSALS, ORAL OR WRITTEN, UNDERSTANDINGS, REPRESENTATIONS, CONDITIONS,
WARRANTIES, COVENANTS, AND ALL OTHER COMMUNICATIONS BETWEEN THE PARTIES RELATING
TO THE SUBJECT MATTER OF THIS AGREEMENT.  THE PARTIES FURTHER AGREE THAT THIS
AGREEMENT MAY NOT IN ANY WAY BE EXPLAINED OR SUPPLEMENTED BY A PRIOR OR EXISTING
COURSE OF DEALINGS BETWEEN THE PARTIES, BY ANY USAGE OF TRADE OR CUSTOM, OR BY
ANY PRIOR PERFORMANCE BETWEEN THE PARTIES PURSUANT TO THIS AGREEMENT OR
OTHERWISE.  IN THE EVENT CUSTOMER ISSUES A PURCHASE ORDER OR OTHER INSTRUMENT
COVERING THE SERVICES OR DOCUMENTATION HEREIN SPECIFIED, IT IS UNDERSTOOD AND
AGREED THAT SUCH PURCHASE ORDER OR OTHER INSTRUMENT IS FOR CUSTOMER’S INTERNAL
USE AND PURPOSES ONLY AND SHALL IN NO WAY AFFECT ANY OF THE TERMS AND CONDITIONS
OF THIS AGREEMENT.

 

7.7 GOVERNING LAW.  This agreement is accepted in the State of Nebraska, and
shall be enforced in accordance with and governed by the laws of the State of
Nebraska.

 

7.8 CHOICE OF FORUM.  Any action arising out of or related to this agreement or
the transaction herein described, whether at law or in equity, may be instituted
in and litigated in the state or federal courts of the State of Nebraska.  In
accordance herewith, the parties hereto submit to the jurisdiction of the courts
of said state.  Any party being not a resident of Nebraska at the time of suit
hereby appoints’ the Secretary of State of Nebraska as its agent for receipt of
service of process.

 

7.9 ATTORNEY’S FEES.  In the event that any action or proceeding is brought in
connection with this agreement the prevailing party therein shall be entitled to
recover its costs and reasonable attorney’s fees.

 

7.10 EFFECTIVE DATE.  This agreement shall be effective on the date accepted and
executed by an authorized representative’ of Vendor.

 

3

--------------------------------------------------------------------------------


 

CUSTOMER:

 

 

VENDOR:

 

FEATHER RIVER STATE BANK

 

INFORMATION TECHNOLOGY, INC.

 

 

 

 

 

Signature:

Martha Cassi

 

Signature:

Michael K. Young

 

 

 

 

 

Name:

Martha Cassi

 

Name:

Michael K. Young

 

 

 

 

 

Title:

Vice President

 

Title:

Executive Vice President

 

 

 

 

 

Address:

1005 Stafford Way

 

Address:

1345 Old Cheney Road

 

Yuba City, CA 95991

 

 

Lincoln, NE 68512

 

 

 

 

 

Date

3-5-98

 

Date Accepted:

March 16, 1998

 

 

APPENDIX A

 

DUE UPON EXECUTION:

 

30%

 

LOCATION WHERE THE PRODUCT(S) WILL BE USED

COMPUTER SYSTEM(CPU):

 

NX4221-21 (A151)

 

 

 

 

*under 48,000 accounts

 

   Feather River State Bank

 

 

 

 

   1227 Bridge Street, Ste. C

 

 

 

 

   Yuba City, CA 95991

 

 

 

 

 

 

PRODUCT(S) AND LICENSE FEE(S):

 

 

 

106-102

 

DP1000/1800 Item Processing Module

 

$

8,012

 

108-108

 

DP1000/1800 Bulk Filing Module Interface

 

3,723

 

109-001

 

DP1000/1800 Directed Fine Sort Module

 

7,162

 

 

 

SUBTOTAL:

 

$

18,897

 

 

 

 

 

 

 

 

 

LESS: Prior System Credit

 

(17,812

) 

 

 

TOTAL:

 

$

1,085

 

 

--------------------------------------------------------------------------------

* Accounts being defined as the total of all accounts (open or closed) for
demand deposit, demand deposit loan, savings, time savings, IRA, certificate of
deposit, and loan accounts, whether processed or not by Customer, for the
institutions being serviced by Vendor’s software listed in Appendix A.

 

4

--------------------------------------------------------------------------------

 

